Filed 8/04/14 P. v. Meyers CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                         A135489
v.
MIKA L. MEYERS,                                                          (Humboldt County
                                                                          Super. Ct. No. CR1101071)
         Defendant and Appellant.


         After a jury trial defendant Mika L. Meyers was convicted of the felony offense of
possessing heroin (Health & Saf. Code, § 11350, subd. (a)1), as a lesser included offense
of possessing heroin for sale (§ 11351), and maintaining a place for the purpose of
selling, giving away, or using a controlled substance (heroin) as a felony offense
(§ 11366). In a bifurcated court proceeding, defendant admitted to allegations that he had
four prior felony convictions (Pen. Code, § 1203, subd. (e)(4)), had served two separate
prior prison terms (Pen. Code, § 667.5, subd. (b)), and had two prior strikes within the
meaning of the Three Strikes law (Pen. Code, § 667, subds. (b) – (i)). After denying a
motion to strike either or both prior strikes (Pen. Code, § 1385; People v. Superior Court
(Romero) (1996) 13 Cal.4th 497), the court sentenced defendant to state prison for an
aggregate term of 27 years to life, consisting of concurrent terms of 25 years to life for
each drug offense and consecutive terms of one year for each of the two prior prison
terms.


1
         All further unspecified statutory references are to the Health and Safety Code.


                                                             1
       On appeal defendant challenges his conviction for maintenance of a place for the
purpose of selling, giving away, or using a controlled substance (heroin) on the grounds
of insufficiency of evidence and an erroneous jury instruction. He also contends his
sentence should be set aside and the matter remanded for a new sentencing hearing
pursuant to Penal Code sections 667 and 1170.12, as amended by Proposition 36, the
Three Strikes Reform Act of 2012. We affirm.
                                          FACTS
       On March 9, 2011, defendant and his girlfriend Rubi Armas were living in a
residence in Eureka. Detective Patrick Bishop, Detective Neil Hubbard, Sergeant Steven
Watson, Reserve Detective Ron Prose, and Captain Murl Harpham of the Eureka Police
Department went to the residence to conduct a parole search. Some of the officers went
to the rear of the residence, while others knocked on the front door, yelling, “Police
Department. Parole Search.”
       The officers at the rear saw defendant peek out a window and ordered him to leave
the residence. As defendant left the residence, Detective Hubbard attempted to handcuff
defendant. Defendant fidgeted with his waistband before allowing himself to be
handcuffed.. After defendant was handcuffed, Hubbard moved him away from the back
door as other officers detained and handcuffed Robert Fisher and Christopher Benoit who
were found inside the residence. After the detention of the three men in the backyard,
Detective Bishop found a bag containing eight bindles of heroin (seven weighed .2
grams; one weighed .3 grams) wrapped in yellow cellophane on the threshold of the back
door where Hubbard had been standing while he handcuffed defendant. The yellow
cellophane was wrapped around a white plastic bag with pieces torn off; the torn plastic
pieces were used to package controlled substances by sealing the drugs inside the plastic.
       During a search of the living room, the officers found heroin residue and another
bindle of heroin (.6 gram gross field weight) wrapped in yellow cellophane inside a
recliner chair and several suboxone pills (commonly used to help heroin addicts break
their addiction) inside a cabinet. Against a living room wall on a hanger system for coats
near the front door, a hypodermic needle was found inside a green rain jacket and another


                                             2
bindle of heroin (.2 gram gross field weight) wrapped in red cellophane was found inside
a blue flannel jacket. During a search of the kitchen, the officers found heroin residue,
loose drug packaging material (pieces of yellow cellophane plastic similar to the
cellophane used to package the found heroin bindles), spoons used to cook heroin, and a
hypodermic needle. During a search of a bedroom, the officers found two additional used
“cooker” spoons, a piece of aluminum foil with burn marks, and one or two hypodermic
syringe needles that appeared to be have been used to inject a controlled substance such
as heroin. During a search of the bathroom, an officer found “a hypodermic syringe” that
someone had attempted to shove down the sink drain hole, and “on the top of the sink
itself there was the lid to a gram scale that was covered with a brown tarry substance”
that “appeared to be tar heroin residue.” The actual gram scale was not found, but the
condition of the scale lid indicated to the officers that “there had been a scale in the house
and that th[e] scale had been used to weigh out heroin, tar heroin specifically . . . .”
       At the residence Officer Bishop spoke with Fisher after he was detained and
waived his Miranda rights. The officer testified that Fisher admitted he used heroin,
knew defendant to be a heroin seller who typically sold “20s,” and had purchased heroin
from defendant in the past. Fisher also admitted that on the day of the search he was at
the residence to buy drugs from defendant. At trial Fisher denied that he ever bought
heroin from defendant or that he ever saw defendant sell heroin. After reading Bishop’s
police report, Fisher testified he did not remember telling the officer that he knew
defendant sold heroin or the amounts of heroin sold by defendant, but admitted that the
officer could have accurately reported Fisher’s statements. Fisher also conceded it was
possible he told the officer he had purchased heroin from defendant on three or four
occasions.
       As the officers were searching the residence, a man came to the front door with
$40 on his person and he was also detained by officers. Defendant was arrested after the
officers completed their search and seizure of evidence at the residence. During the
booking process, an officer found two bindles of heroin in defendant’s pants pocket. One
bindle was wrapped in yellow cellophane and one bindle was wrapped in white


                                               3
cellophane. Defendant said the bindles were “fifths” (about .2 grams) and he believed
“that’s what [he] paid for.” While incarcerated, defendant wrote a letter in which he
stated he “got cracked for possession for sale on 3/9/11 was not profiteering.” All but
two of the seized 12 bindles of heroin weighed .2 grams or less; the other bindles
weighed about .4 grams and about .6 grams, with the total weight of recovered heroin
being about two grams. After being qualified as an expert “in the identifications of
narcotics and possession of heroin for sale,” Officer Watson testified the recovered
heroin was “a usable amount” and its packaging indicated the heroin was more than just
for personal use and was possessed for sale. According to Watson, it would be more cost
effective for a drug user to buy drugs in gram weights and then to break off small pieces
for personal use. The officer opined that unless a drug user was selling drugs there would
be no reason to have bindles measured out in common sales weights and similar, unused
packaging materials in the kitchen. The officer opined the evidence demonstrated
defendant was a “user dealer,” as it was very common for a heroin user to sell heroin, to
have other heroin users in his residence, and to allow other persons to use the heroin in
the house.

                                      DISCUSSION

I.     Sufficiency of Evidence to Support Conviction for Maintaining A Place for
       the Purpose of Selling, Giving Away, or Using Heroin (§ 11366)
       As we now discuss, we conclude there is no merit to defendant’s arguments
seeking to set aside his conviction for maintaining a place for the purpose of selling,
giving away, or using heroin (§ 11366 2) on the ground of insufficiency of evidence.


2
        Section 11366 provides, in pertinent part, that “[e]very person who opens or
maintains any place for the purpose of unlawfully selling, giving away, or using [a
specified] controlled substance . . shall be punished by imprisonment in the county jail
for a period of not more than one year or the state prison.” By case law, the courts have
held that a conviction for violating section 11366 requires that a defendant open and
maintain a place for persons other than defendant on a repeated or continuous basis. (See,
e.g., People v. Franco (2009) 180 Cal.App.4th 713, 726; People v. Vera (1999) 69
Cal.App.4th 1100, 1103 (Vera).)


                                             4
       Defendant initially argues his conviction for violating section 11366 should be set
aside because there was no evidence showing that he rented the house for use as a “drug
den,” and not a residence. We disagree. By his argument, defendant “proposes that the
sole justification for maintaining the residence must be the illegal activity, and that this
illegality must be the ‘unbroken, coherent whole’ of the activity at the residence. . . .
[However, he] fails to consider the obvious consequences of such an interpretation. If the
house is totally and exclusively used for narcotics purposes, it cannot be a residence at
all.” (People v. 25651 Minoa Dr. (1992) 2 Cal.App.4th 787, 798-799.) Thus, we agree
with those courts that “have addressed this issue” and have “concluded that such a
limitation on section 11366 would render it meaningless.” (Id. at p. 799; see People v.
Green (1988) 200 Cal.App.3d 538, 544 (Green); People v. Roeschlaub (1971) 21
Cal.App.3d 874, 876-878; People v. Clay (1969) 273 Cal.App.2d 279, 283-284.)
       We also see no merit to defendant’s argument that his conviction for violating
section 11366 should be set aside because the evidence did not show that he maintained
the residence for the purpose of selling, giving away, or using heroin by other persons.
“ ‘On appeal we review the whole record in the light most favorable to the judgment to
determine whether it discloses substantial evidence—that is, evidence that is reasonable,
credible, and of solid value—from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt. [Citations.] The standard of review is the
same in cases in which the People rely mainly on circumstantial evidence. [Citation.]
“Although it is the duty of the jury to acquit a defendant if it finds that circumstantial
evidence is susceptible of two interpretations, one of which suggests guilt and the other
innocence [citations], it is the jury, not the appellate court which must be convinced of
the defendant’s guilt beyond a reasonable doubt. ‘ “If the circumstances reasonably
justify the trier of fact’s findings, the opinion of the reviewing court that the
circumstances might also reasonably be reconciled with a contrary finding does not
warrant a reversal of the judgment.” ’ [Citations.]” [Citation.] “ ‘Circumstantial
evidence may be sufficient to connect a defendant with the crime and to prove his guilt
beyond a reasonable doubt.’ ” ’ ” (People v. Abilez (2007) 41 Cal.4th 472, 504.)


                                               5
        Contrary to defendant’s contention, his admission (that he was not profiteering)
and Fisher’s statements to the police regarding both past activities at the residence and his
reason for being at the residence on the day of the search, together with the physical
evidence found throughout the residence, was sufficient circumstantial evidence
supporting a reasonable inference that defendant “maintained this residence” for either
selling, giving away, or “using and sharing [heroin] with other people.” (Green, supra,
200 Cal.App.3d at p. 544.)
        In reaching our decision, we see no merit to defendant’s argument that we must
not consider any evidence that heroin was sold at the residence because the jury found
him guilty of only simple possession of heroin and not possession of heroin for sale.
“[T]he trier of fact may accept part of the testimony of a witness and reject another part
even though the latter contradicts the part accepted. [Citations.] As [the court] said in
Nevarov v. Caldwell (1958) 161 Cal.App.2d 762, 777, ‘the jury properly may reject part
of the testimony of a witness, though not directly contradicted, and combine the accepted
portions with bits of testimony or inferences from the testimony of other witnesses thus
weaving a cloth of truth out of selected available material.’ ” (Stevens v. Parke, Davis &
Co. (1973) 9 Cal.3d 51, 67-68.) Consequently, it is well settled that even if an acquittal
on one charge is “factually irreconcilable” with the guilty verdict on another charge,
“effect is given to both” the acquittal and the guilty verdict if the latter is supported by
substantial evidence in the record. (People v. Panah (2005) 35 Cal.4th 395, 490; see
United States v. Powell (1984) 469 U.S. 57, 64-69 [same rule applied in the federal
courts].) As pertinent to this case, and despite defendant’s arguments to the contrary, the
jury’s acquittal on the charge of possession of heroin for sale shows “no more than jury
lenity, compromise, or mistake, none of which undermines the validity” of the guilty
verdict on the charge of violating section 11366. (People v. Lewis (2001) 25 Cal.4th 610,
656.)
        We conclude our decision by noting that we see nothing in People v. Shoals
(1992) 8 Cal.App.4th 475 (Shoals), People v. Hawkins (2004) 124 Cal.App.4th 675
(Hawkins), or Vera, supra, 69 Cal.App.4th 1100, that supports defendant’s argument that


                                               6
his conviction for violating section 11366 should be set aside for insufficiency of
evidence. Defendant’s argument in effect asks us to reweigh the evidence, which we
decline to do.

II.    Trial Court’s Instructions Concerning the Crime of Maintaining A Place for
       the Purpose of Selling, Giving Away, or Using Heroin (§ 11366)
       Using the language in CALCRIM No. 2440, the court instructed the jury on the
felony offense of maintaining a place for the purpose of selling, giving away, or using a
controlled substance (heroin), as follows: “To prove the defendant is guilty of this crime,
the People must prove that: [¶] 1. The defendant maintained a place; [¶] AND [¶] 2. The
defendant maintained the place with the intent to sell, give away, or allow others to use a
controlled substance, specifically heroin, on a continuous or repeated bas[i]s at that
place.”
       During deliberations, the jury sent the court the following question: “Regarding
question of residence maintaining with intent to sell: Does a house have to be maintained
with solely the intent to use, sell or give away Drugs? [¶] For example, when Mr. Myers
[sic] initially rented the house, did he have to have known the purpose for renting was to
use drugs?” (Underline in original.) In response and without apparent objection by
either party, the court sent the jury the following written response: “1) No, the house does
not have to be maintained solely for the purpose and intent to use, sell, or give away
drugs. [¶] 2) No, the defendant did not have to initially rent the house for the purpose of
using, selling, or giving away drugs, but must have formed the specific intent to use, sell
or give away drugs at that location, on a continuous or repeated basis, at or about the time
of the alleged offense.” (Underline in original.)
       On appeal defendant argues the trial court incorrectly responded to the jury’s
questions because section 11366 is not violated where a defendant rents a place to use as
a residence, but coincidentally also permits others to use drugs there. We disagree.3


3
       We reject the Attorney General’s argument that the issue is not preserved for our
review. “ ‘Generally, a party forfeits any challenge to a jury instruction that was correct
in law and responsive to the evidence if the party fails to object in the trial court.’

                                             7
Even if defendant used the house as his residence, the court properly instructed the jurors
that they could find “the house had a multiplicity of purposes” (People v. 25651 Minoa
Dr., supra, 2 Cal.App.4th at p. 800), and that “regardless of which of th[e] prohibited
purposes [was] actually involved” (Vera, supra, 69 Cal.App.4th at p. 1103), defendant’s
maintenance of the place for that purpose could be found to be a violation of section
11366. (See Green, supra, 200 Cal.App.3d at p. 544 [“section 11366 does not require
that the place be maintained for the purpose of selling; it can be violated without selling,
merely by providing a place for drug abusers to gather and share their experience”].)
Neither Shoals, supra, 8 Cal.App.4th at p. 492, Hawkins, supra, 124 Cal.App.4th at
p. 683, nor Vera, supra, 69 Cal.App.4th at pp. 1102-1103, supports defendant’s argument
that a violation of section 11366 requires that the place intended to be provided to others
for the prohibited purposes of selling, giving away, or using illegal drugs, be maintained
solely for one of those illegal purposes and for no other purpose.

III.   Defendant’s Request for Resentencing Pursuant to Penal Code Sections 667
       and 1170.12, as amended by Proposition 36, the Three Strikes Reform Act of
       2012
       After defendant was convicted and sentenced to indeterminate life sentences under
the former Three Strikes law, “the voters approved Proposition 36, the Three Strikes
Reform Act of 2012, which amended [Penal Code] sections 667 and 1170.12 and added
[Penal Code] section 1170.126 (hereafter the Act). The Act changes the requirements for
sentencing a third strike offender to an indeterminate term of 25 years to life
imprisonment. Under the original version of the three strikes law a recidivist with two or
more prior strikes who is convicted of any new felony is subject to an indeterminate life
sentence. The Act diluted the three strikes law by reserving the life sentence for cases
where the current crime is a serious or violent felony or the prosecution has pled and


[Citation.] Defendant’s claim, however, is that the instruction is not correct in law, and
that it violated his federal constitutional rights because it omitted [a] required element[ ]
from the statute. This type of claim need not be preserved by objection before an
appellate court can address the issue. [Citation.] We therefore consider defendant's
instructional error challenge.” (People v. McPheeters (2013) 218 Cal.App.4th 124, 132.)


                                              8
proved an enumerated disqualifying factor. In all other cases, the recidivist will be
sentenced as a second strike offender. ([Pen. Code,] §§ 667, 1170.12.) The Act also
created a postconviction release proceeding whereby a prisoner who is serving an
indeterminate life sentence imposed pursuant to the three strikes law for a crime that is
not a serious or violent felony and who is not disqualified, may have his or her sentence
recalled and be sentenced as a second strike offender unless the court determines that
resentencing would pose an unreasonable risk of danger to public safety. ([Pen. Code,]
§ 1170.126.[4])” (People v. Yearwood (2013) 213 Cal.App.4th 161, 167-168
(Yearwood).)
       There is no dispute that if defendant had been sentenced for his current
convictions after the effective date of the Act, indeterminate life sentences would not
have been imposed. Defendant argues that because his conviction is not yet final, this
court should vacate his sentence and remand the matter to the trial court for resentencing
under Penal Code sections 667 and 1170.12, as amended by the Act. The Attorney
General argues because defendant was currently serving his life sentences on the
effective date of the Act, defendant’s only remedy is to wait until his conviction is final
and then petition for recall of his sentence pursuant to the procedures in Penal Code
section 1170.126. In reply, defendant opposes the Attorney General’s remedy, arguing,

4
        Penal Code section 1170.126 reads, in pertinent part: “(a) The resentencing
provisions under this section and related statutes are intended to apply exclusively to
persons presently serving an indeterminate term of imprisonment pursuant to paragraph
(2) of subdivision (e) of Section 667 or paragraph (2) of subdivision (c) of Section
1170.12, whose sentence under this act would not have been an indeterminate life
sentence. [¶] (b) Any person serving an indeterminate term of life imprisonment pursuant
to paragraph (2) of subdivision (e) of Section 667 or paragraph (2) of subdivision (c) of
Section 1170.12 upon conviction, whether by trial or plea, of a felony or felonies that are
not defined as serious and/or violent felonies by subdivision (c) of Section 667.5 or
subdivision (c) of Section 1192.7, may file a petition for a recall of sentence, within two
years after the effective date of the act that added this section or at a later date upon a
showing of good cause, before the trial court that entered the judgment of conviction in
his or her case, to request resentencing in accordance with the provisions of subdivision
(e) of Section 667, and subdivision (c) of Section 1170.12, as those statutes have been
amended by the act that added this section.”


                                              9
among other things, that Penal Code section 1170.126 does not provide an exclusive
remedial procedure and allows a defendant to choose to either seek remand on direct
appeal or petition for recall under Penal Code section 1170.126. We agree with the
Attorney General’s position, which is supported by current case law, that defendant is not
entitled to vacatur of the sentence and remand for resentencing.
       In Yearwood, supra, 213 Cal.App.4th 161, the Fifth District Court of Appeal, after
an extensive discussion including a review of “the arguments contained in the voter
information guide” in favor of the Act, and the actual language used in the amended
statutes, concluded that Penal Code sections 167 and 1170.12, as amended, were not
meant to apply retroactively to persons, like defendant, who were serving a sentence
pursuant to the former three strikes law on the effective date of the Act, but whose
convictions were not yet final. (Yearwood, supra, at pp. 168, 171, 175-177.) In reaching
its decision, the Yearwood court noted that a person in defendant’s position was not
without a remedy: “A prisoner who was sentenced to an indeterminate life term before
the Act’s effective date may file a [Penal Code] section 1170.126 petition upon finality of
the judgment. If qualified, a prisoner will ordinarily receive the same sentencing
reduction that would have been obtained if he or she had been resentenced under
amended [Penal Code] sections 667 and 1170.12. The discretionary public safety
exception to second strike sentencing that is present in [Penal Code] section 1170.126,
but not in amended [Penal Code] sections 667 and 1170.12, is rationally related to a
legitimate state interest. It increases the likelihood that prisoners whose sentences are
reduced or who are released due to the Act will not pose an unreasonable risk of danger
to the public.” (Yearwood, supra, at p. 179.) We see no further need to address the issue,
which is currently pending before our Supreme Court. (See, e.g., People v. Conley
(2013) 215 Cal.App.4th 1482, review granted Aug. 14, 2013, S211275 [holding the Act
is not retroactive].) In reaching our decision, we express no opinion on whether or not
defendant is entitled to resentencing pursuant to Penal Code section 1170.126.
                                      DISPOSITION
       The judgment is affirmed.


                                             10
                                         _________________________
                                         Jenkins, J.


I concur:


_________________________
McGuiness, P. J.




People v. Mika L. Meyers, A135489




                                    11
POLLAK, J., Concurring and Dissenting.
       I agree with the majority that defendant’s conviction should be affirmed for the
reasons stated in the majority opinion. However, pending resolution of the issue now
before our Supreme Court, I would remand the matter for resentencing pursuant to the
provisions of Penal Code sections 667 and 1170.12 as modified by the approval of
Proposition 36 in November 2012. I would adopt the reasoning in two of the cases now
under review (People v. Contreras (2013) 221 Cal.App.4th 558, review granted
Jan. 29, 2014, S215516; People v. Lewis (2013) 216 Cal.App.4th 468, review granted
Aug. 14, 2013, S211494). In my view, the analysis in these cases produces a result more
fair, efficient and in accord with the apparent intent of Proposition 36 than the alternative
of requiring a defendant sentenced under the prior version of the statute but whose
conviction was not final when the revisions became effective to commence a new
proceeding to recall the sentence (Pen. Code, § 1170.126). Should this defendant, who
has begun serving his sentence, be treated any differently than a defendant sentenced at
the same time who was permitted to remain out of custody pending a determination of his
or her appeal? Should a defendant who obtains a reversal of some but less than all of the
offenses on which he or she was convicted, requiring a remand for resentencing, be
resentenced under the former provisions of Penal Code sections 667 and 1170.12 that are
no longer in effect? In my view, there is no good reason for answering these questions in
the affirmative or for refusing to apply the new provisions in cases not yet final simply
because the defendant has begun serving the sentence.




                                                  _________________________
                                                  Pollak, J.




People v. Mika L. Meyers, A135489


                                              1